Citation Nr: 0208790	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-18 005	)	DATE
	)
	)


THE ISSUE

Whether an April 1991 decision by the Board of Veterans' 
Appeals (Board) denying service connection for post-traumatic 
stress disorder (PTSD) should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(The issues of entitlement to an effective date earlier than 
April 20, 1993, for a grant of service connection for PTSD 
and a total rating based upon individual unemployability 
(TDIU) is addressed in a separate decision under a different 
docket number).


APPEARANCE AT ORAL ARGUMENT

Appellant and his brother


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including a period of service in the Republic 
of Vietnam, and was awarded the Combat Infantryman's Badge, 
among other awards and citations.

In a May 2000 decision, the Board denied the veteran's motion 
for revision or reversal of the April 1991 decision on the 
grounds of CUE.  The Board determined that the veteran had 
failed to provide specific allegations of error, and as a 
result, denied the motion in accordance with 38 C.F.R. § 
20.1404(b).

On December 8, 2000, in Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b) was invalid because, in conjunction 
with 38 C.F.R. § 20.1409(c), it operated to prevent Board 
review of any CUE claim that was the subject of a motion that 
was denied for failure to comply with the pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was held by the 
Federal Circuit to be contrary to the requirement of 38 
U.S.C.A. § 7111(e) that a CUE claim "shall be decided by the 
Board on the merits."  

The veteran appealed the Board's May 2000 decision to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court).  In May 2001, the Veterans Claims Court 
vacated the Board's May 2000 decision and remanded the matter 
to the Board for readjudication in light of the invalidation 
by the Federal Circuit of 38 C.F.R. § 20.1404(b).


FINDINGS OF FACT

1.  The Board denied service connection for PTSD by decision 
dated in April 1991.

2.  The moving party, the veteran, has failed to clearly and 
specifically set forth alleged CUE in the April 1991 Board 
decision and why the result would have been manifestly 
different but for the alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision or 
reversal of a decision of the Board based on CUE have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Regulations:  A Board decision is subject to 
revision on the grounds of CUE and must be reversed or 
revised if evidence establishes such error.  38 U.S.C.A. 
§ 7111(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2001).  However, CUE is a very specific and rare 
kind of error which compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a) (2001).  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions were incorrectly 
applied.  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
Board's Rules of Practice further provide that with limited 
exceptions not applicable here, constructive notice of 
certain documents in VA's possession for Board decisions 
issued on or after July 21, 1992, no new evidence will be 
considered in connection with the disposition of the motion.  
38 C.F.R. § 20.1405(b).  In addition, to warrant revision of 
a Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  Examples of situations that are not clear and 
unmistakable error include a change in diagnosis, a failure 
to fulfill the duty to assist, a disagreement as to how the 
facts were weighed or evaluated, or otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there had been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403 (2001).

One of the CUE regulatory provisions, § 20.1404(b) as it 
operated in conjunction with § 1404(c) to deny review of a 
motion, was declared invalid by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  However, the 
Federal Circuit found the balance of the regulations valid.

On July 10, 2001, 38 C.F.R. §§ 20.1404 and 20.1409 were 
revised, effective July 10, 2001, to reflect the Federal 
Circuit's decision in Disabled American Veterans v. Gober, 
234 F.3d 682, 698-99, 704 (Fed. Cir. 2000).  Specifically, 
§ 20.1404(b) was amended to read as follows:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without prejudice to refiling 
under this subpart.

In addition, § 20.1409 (b) was amended to read as follows:

(b)  For purposes of this section, a 
dismissal without prejudice under Rule 
1404(a) (§ 20.1404(a) of this part), Rule 
1404(b) (§ 20.1404(b)), or Rule 1404(f) 
(§ 20.1404(f)), or a referral under Rule 
1405(e) is not a final decision of the 
Board.

See 66 Fed. Reg. 35,902-35,903 (July 10, 2001) (codified at 
38 C.F.R. § 20.1404(b) and 38 C.F.R. § 20.1409(b)).

Factual Background.  The veteran's service medical records 
show no diagnosis of or treatment for psychiatric problems 
during his period of active duty.  In fact, his psychiatric 
condition was clinically evaluated as normal in both his May 
1966 induction examination, and his September 1968 separation 
examination.  Further, on Reports of Medical History dated in 
May 1966 and September 1968, the veteran stated that he had 
never experienced frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  

The veteran submitted his original claim of service 
connection for PTSD in July 1988.  The veteran underwent a VA 
examination in September 1988.  The examiner noted a 
possibility that the veteran had some PTSD symptoms which had 
resolved to some extent and that alcohol abuse as well as 
other mixed substance abuse in the past and more recently 
would have to be ruled out.  The examiner also stated that 
the veteran's degree of psychiatric impairment appeared to be 
mild and related to his hostility regarding his adjustment to 
civilian life and some persistent features of a past PTSD.

The Regional Office (RO) determined that the veteran's claim 
for PTSD could not properly be rated based on this diagnosis 
and a decision was deferred for a more firm diagnosis of 
whether the veteran suffered from PTSD.  Consequently, the 
veteran underwent a brief VA psychiatric hospitalization in 
June 1989 for evaluation of his PTSD claim, including a 
Social Work Survey, psychology testing, and a Reconciliation 
of Diagnosis by a board of three psychiatrists.  

The Social Work Survey Summary indicated that the veteran had 
served in combat while stationed in Vietnam, and that social 
and psychological problems caused by his war time experience 
had plagued him for the past twenty years.  Psychology 
evaluation failed to find any significant support for the 
claim of PTSD from either the interview or the testing.  
Although it was noted that the veteran underwent some 
significant traumatic events during his tour of duty in 
Vietnam, he evidenced no clear signs of anxiety on interview, 
and failed to demonstrate convincing symptoms of re-
experiencing emotional numbing.  It was also noted that the 
veteran provided a history of heavy pathological drinking on 
an episodic basis, and that such a history was consistent 
with the personality profile obtained.  The final diagnoses 
included alcohol abuse, episodic, in partial remission, and 
borderline personality traits.

The board of three psychiatrists noted that their assessment 
of the veteran included a detailed review of his claims file 
and the extensive medical records available, a thorough 
psychiatric interview, psychological testing, behavior 
observation on the ward, and a social work history.  The 
final diagnoses included occupational problems and alcohol 
abuse, and a personality disorder not otherwise specified 
with avoidant, passive-aggressive and self-defeating traits.  
The claims file also contained various medical records and 
statements from the veteran pertaining to his claim of 
service connection for a skin disorder of the feet and were 
not relevant to the claim of PTSD.

In a July 1989 rating decision, the RO denied service 
connection for PTSD.  Among other things, the RO noted that 
the veteran was originally examined in September 1988, but 
that the diagnosis of PTSD was too vague so a reconciliation 
of diagnosis was requested.  The RO referenced the veteran's 
admission for a period of observation and evaluation (O&E), 
which included a detailed review of the claims file, 
psychological testing, behavior on the ward, and a social 
work history.  After summarizing the results of this period 
of O&E, the RO denied the veteran's claim for PTSD on the 
basis that his diagnoses included occupational problems and 
alcohol abuse, but not PTSD.

In an April 1991 decision, the Board also denied the 
veteran's claim of service connection for PTSD.  The Board 
summarized the pertinent evidence on file, including the 
veteran's account of his purported stressors, the fact that 
his service medical records were silent for any complaint, 
treatment or diagnosis of a psychiatric disorder, the 
findings of the September 1988 VA examination, and the 
conclusion from the veteran's June 1989 hospitalization for 
O&E, including the social work interview, the psychological 
testing and interview, and the report of the board of three 
psychiatrists.  The Board recognized that the September 1988 
diagnosis was determined to be equivocal and inadequate, and 
that the RO had ordered additional evaluation.  In its 
analysis of the claim, the Board stated that the evidence of 
PTSD, including the provisional diagnosis of September 1988, 
was based on the high likelihood that the veteran experienced 
stressors which, if he actually had the symptomatology of 
PTSD, would be sufficient to support the diagnosis.  

Furthermore, the Board specifically acknowledged that the 
veteran had served in combat during his period of active 
duty.  However, the Board stated that an actual disorder did 
not automatically follow from the exposure to potentially 
traumatizing events, and that service connection was awarded 
for actual, present disability incurred in or aggravated by 
service.  The Board concluded that the clear preponderance of 
the evidence, derived from extensive and thorough observation 
(i.e. the June 1989 evaluations) was not offset by the 
earlier, equivocal diagnosis (i.e. the September 1988 VA 
examination).  Moreover, the Board stated that there was no 
issue on which it could give the veteran the benefit of the 
doubt.  Therefore, the claim was denied.

The veteran was subsequently granted PTSD by a July 1996 
rating decision.  In conjunction with his claim for an 
earlier effective date for a grant of service connection for 
PTSD, the veteran has alleged that there was CUE in the 
Board's April 1991 decision.

Specifically, the veteran asserted that VA failed to rate the 
1988 examination, failed to offer medical evidence in the 
diagnosis of PTSD, failed to seek clarification from the 
examiner, failed to consider the reasons for the veteran's 
symptoms, including his inability to secure or follow any 
substantial employment, failed to issue notice of decision 
and his appellate rights, and failed to inform him of his 
right to a hearing regarding the decision that this 
examination was inadequate.  He also contended that there was 
CUE in that the reconciliation of the diagnosis was ordered 
without due process.  

Regarding the June 1989 reconciliation of diagnosis, the 
veteran asserted that there was error in that VA failed to 
provide the requested copies of the reports from this period, 
including copies of the actual testing conducted, failed to 
recognize symptoms which were generally associated with the 
criteria for PTSD in DSM-III-R, failed to give reasons why 
criteria generally associated with recognized criteria for 
PTSD were insufficient to indicate the diagnosis of PTSD, 
failed to recognize the existence of impairments noted in the 
record, failed to determine the degree of disability, failed 
to determine the extent to which each impairment contributed 
to the veteran's employability or unemployability, failed to 
determine each impairments relationship to service, and 
failed to provide a Statement of the Case as the veteran 
appealed the decision.

At his April 1998 hearing, the veteran argued that there was 
CUE because VA did not rate his disability based upon the 
September 1988 VA examination.  He also maintained that the 
RO's rejection of the September 1988 examination was VA 
making an unsubstantiated medical opinion, and that he was 
not provided with notice about this determination.  Further, 
he alleged that there were conflicts within the June 1989 
reconciliation of diagnosis which resulted in a misdiagnosis.  
He also asserted that VA failed to provide him with requested 
copies of the June 1989 results and tests conducted therein, 
including the MMPI and WAIS-R.  The veteran asserted that VA 
breached its duty to assist in developing facts pertinent to 
his claim when it failed to consider the multiple conditions 
diagnosed in the evaluations made by VA.  He also indicated 
that the validity of the medical evaluation reports on file 
were in question as they were not signed by the physicians.  

At his March 1999 personal hearing, the veteran alleged that 
the April 1991 Board decision was the product of numerous 
examples of CUE.  He contended that the September 1990 
Statement of the Case was insufficient to enable him to 
understand the precise basis for the RO's decision.  Further, 
he asserted that there were multiple examples of CUE in the 
procedural process and appellate rights.  He contended that 
the September 1988 VA examination diagnosed him with PTSD, 
and that the RO failed to provide him with notice of their 
decision that this examination was inadequate prior to the 
June 1989 reconciliation of diagnosis.  Additionally, he took 
exception to the manner in which the June 1989 evaluation was 
conducted.  He contended that the doctors who conducted this 
evaluation should have been looking for criteria to support 
his claim, but that they did not believe in PTSD and sought 
to "undevelop" his claim.  

The veteran's brother noted that the veteran had been 
diagnosed with a personality disorder, but that VA never 
attempted to rate the personality disorder, nor give the 
veteran treatment therefor.  Moreover, the veteran's brother 
contended that the veteran contested the determination that 
he (the veteran) did not have PTSD from the beginning and was 
never given an opportunity to contest this determination to 
include the opportunity for a personal hearing.  The veteran 
also noted that he was not provided with a copy of the June 
1989 evaluation reports.  He also complained that the record 
at the time of the April 1991 Board decision did not include 
exact transcript of the interviews and testing conducted in 
June 1989.  Also, he took exception to the fact that the 
September 1988 VA examination was not returned to the 
original examiner for clarification.

In a November 1999 statement, the veteran contended that 
there was CUE in that the decision misapplied the rules of 
DSM-III-R, and that this resulted in a misdiagnosis of his 
condition.  He cited to symptoms he exhibited at the time of 
the April 1991 decision which he asserted were recognized by 
DSM-III-R as being associated with PTSD.  The veteran also 
stated that there was CUE in that VA did not seek 
clarification from the September 1988 VA examiner.  Further, 
he maintained that there was CUE in that the Board failed to 
provide the required statutory reasons and bases for its 
rejecting the findings of the VA examiner, allowed the RO to 
refute medical conclusion based upon its (the RO's) own 
unsubstantiated opinion, failed to provided the veteran with 
medical evidence that clearly contradicted the medical 
examiner's opinion, failed to provide reasons and bases for 
its rejection of the veteran's testimony in the September 
1988 VA examination, failed to give reasons and bases for 
rejecting evidence favorable to the veteran, and failed to 
protect his fundamental right to due process in that he was 
never notified about the RO's determination that the 
September 1988 VA examination was inadequate, or given the 
opportunity to appeal this decision.  The veteran also 
contested the adequacy of the June 1989 evaluation.

Legal Analysis:   As an initial matter, the Board notes that, 
in reviewing a prior Board decision for CUE, this Board can 
only consider the record and the law that existed at the time 
the prior decision was made.  See 38 C.F.R. § 20.1403(b) 
(2001).  Therefore, despite the fact that the veteran was 
ultimately granted entitlement to service connection for 
PTSD, this Board cannot apply the benefit of hindsight to its 
evaluation of the previous decision, as the more recent 
evidence was, obviously, not part of the record at the time 
of the Board's April 1991 decision.  As noted above, evidence 
obtained after the Board decision being challenged cannot 
form the basis of a valid CUE claim.  

The veteran asserts, in essence, that the Board's April 1991 
decision contained CUE because it failed to properly consider 
the September 1988 VA examination which noted a 
"possibility" that the veteran had "some" evidence PTSD.  
He complains that the Board failed to seek clarification from 
the September 1988 examiner who diagnosed PTSD, failed to 
rate his disability based on the September 1988 VA 
examination, improperly rejected the September 1988 
examination, failed to provide reasons and bases for its 
rejection of the veteran's statements in the September 1988 
VA examination, and failed to notify him that the September 
1988 VA examination was deemed to be inadequate.  However, 
the Board finds the veteran's contentions must fail on the 
basis that he essentially challenges the manner in which the 
evidence was weighed.

First, after a careful review of the examiner's conclusions 
in the September 1988 VA examination, the Board finds no 
clear diagnosis of PTSD.  Rather, the examiner stated only 
that there was a "possibility" that the veteran had "some" 
symptoms related to PTSD.  Moreover, despite the veteran's 
assertions to the contrary, an attempt was made to seek 
clarification from the examiner who conducted the examination 
but he was no longer a VA employee.  Regardless, an assertion 
that the RO failed to seek clarification of a diagnosis by 
the same examiner wholly fails to rise to the level of a CUE 
claim.  There is no indication that a re-review by the 
September 1988 examiner would have manifestly changed the 
outcome of the case.  Moreover, this assertion does not 
change the fact that an additional evaluation was conducted 
in June 1989, and the Board's decision to consider the 
additional evidence, and not just the September 1988 VA 
examination, cannot form the basis of a CUE claim.  

Further, the Board's April 1991 decision clearly discussed 
the September 1988 VA examination, including a reference to 
the veteran's claimed stressors, reported flashbacks, 
difficulty adjusting to civilian life, alcohol problems, 
explosive temper, and difficulty finding a job.  The Board 
went on to discuss the multiple reports from the veteran's 
period of hospitalization, which failed to show a diagnosis 
of PTSD.  In the final analysis, the Board reasonably 
concluded that the information obtained from the extensive 
period of O&E was not off-set by the "equivocal diagnosis" 
of PTSD made in September 1988.  In essence, the Board 
compared all the evidence of record and placed more weight on 
the information obtained during the veteran's period of 
hospitalization.  Therefore, to the extent the veteran 
asserts a claim of CUE based on consideration of the 
September 1988 VA examination, the Board finds that the 
veteran's contentions amount to a disagreement regarding how 
the Board weighed the September 1988 VA examination against 
the other evidence of record.  Such assertion is, by 
definition, not CUE.  See 38 C.F.R. § 20.1403(d)(3) (2001).

Next, the veteran asserts CUE in the April 1991 Board 
decision because the June 1989 period of O&E was flawed.  
Specifically, he contends that VA failed to provide him 
copies of the reports and evaluations from the June 1989 
hospitalization and he took exception to the manner in which 
the June 1989 O&E was conducted.  He further maintained that 
the period of O&E was ordered without due process and 
questioned the validity of the reports themselves because 
they were not signed.  After a review of the record, the 
Board finds the veteran's assertions cannot support a claim 
for CUE.  

First, while the record shows that the veteran requested and 
was provided a copy of the September 1988 examination, there 
was no such request for the results of the June 1989 reports.  
Further, even had the RO provided a copy of the requested 
records, such an action would have fallen under the category 
of satisfying a due process consideration and, as such, the 
failure to do so cannot form the basis of a CUE claim.  
Moreover, there is no indication that the April 1991 Board 
decision would have been manifestly changed had the veteran 
been provided a copy of the June 1989 reports.  

Regarding the veteran's contentions that he was not given an 
opportunity to contest the RO's determination regarding the 
adequacy of the September 1988 VA examination, the Board 
notes that, at a minimum, the veteran had the opportunity to 
provide contentions with respect to this determination in his 
October 1990 VA Form 1-9.  The veteran was, in fact, on 
notice from the September 1990 Statement of the Case that the 
RO had found the September 1988 examination to be inadequate 
and that the June 1989 evaluation supported the conclusion 
that he did not have PTSD.  However, no specific allegations 
were made by the veteran at the time of the April 1991 
decision regarding the adequacy of either the September 1988 
VA examination or the June 1989 evaluations.  While he stated 
in his October 1990 VA Form 1-9 that he disagreed with the 
findings of the June 1989 evaluation, he made no specific 
allegations of error at that time.  Further, the veteran's VA 
Form 1-9 also reflects that he was notified of his right to a 
hearing, and affirmatively chose to waive that right.  

In addition, his contention that the period of O&E was 
ordered without due process is unsound because part of the 
reconciliation of diagnosis was his voluntary hospitalization 
for O&E.  He necessarily was notified that he was being 
hospitalized as he willingly appeared and participated in the 
process.  And, again, the veteran has failed to assert how 
the April 1991 decision would have been different had he been 
differently notified about the period of O&E in June 1989.  

Furthermore, his unsubstantiated claim that the June 1989 
medical reports were not signed is not supported by the 
record.  As of the date of today's decision, the 
reconciliation of diagnosis by the board of three 
psychiatrists is signed by all three members of the panel.  
Similarly, the Social Work Service Summary and report of 
psychological testing are signed and dated.  Moreover, there 
is every indication by their positions in the claims file 
that they were associated with the file prior to the time of 
the Board's April 1991 decision.  While the Board cannot say 
that these records were exactly the same in April 1991 as 
they are today (all signed and dated), there is no evidence 
or assertion by the veteran that the claims file has been 
otherwise tampered with.  Therefore, the Board finds no 
support for a CUE claim based on an unsubstantiated claim 
that the medical reports were not valid.

Next, the veteran asserts that there was CUE in the Board's 
April 1991 decision because of a failure to consider the 
nature, extent, and impact of his psychiatric symptomatology 
at the time of his June 1989 evaluation.  Specifically, he 
maintains that VA failed to consider the reasons for his 
symptoms, failed to recognize that his symptoms were 
consistent with PTSD, failed to give reasons why criteria 
generally associated with PTSD were insufficient to indicate 
a diagnosis of PTSD, failed to determine the degree of his 
disability, failed to determine the extent to which each 
impairment contributed to his unemployability, failed to 
determine each medical impairment's relationship to service, 
and never attempted to rate his personality disorder or 
provide him treatment.  He also maintained that the June 1989 
evaluation was not in accord with DSM III-R, and that the 
Board committed error by not evaluating the results on this 
basis, including the assertion that he experienced symptoms 
of PTSD in accord with the criteria for PTSD under DSM-III-R.  

Initially, the Board notes that no such assertions were made 
at the time of the April 1991 decision.  Significantly, June 
1989 psychological testing specifically referenced to DSM-
III-R, which indicates to the Board that this criteria was 
taken into consideration at that time.  Moreover, to the 
extent the veteran has alleged that the Board should have 
evaluated the June 1989 results as not in accord with DSM 
III-R, the Board finds that this would have been a violation 
of the Veterans Claims Court's (at the time, the United 
States Court of Veterans Appeal) holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Specifically, the Colvin decision was dated in March 1991, 
and was, thus, the law at the time of the Board's decision of 
April 30, 1991.  In Colvin, the Veterans Claims Court held 
that the Board could not substitute its own unsubstantiated 
opinion for that of a competent medical professional.  See 
id. at 175.  At the time of the April 1991 decision, the 
Board relied upon the determinations made by competent 
medical professionals regarding the symptoms demonstrated by 
the veteran.  It is noted that the board of three 
psychiatrists specifically noted that their assessment of the 
veteran included a detailed review of his claims file and the 
extensive medical records available, a thorough psychiatric 
interview, psychological testing, behavior observation on the 
ward, and a social work history.  Since there is no evidence 
that the June 1989 evaluation results were not in accord with 
relevant medical principles, the Board was justified in 
relying upon those conclusions.  Further, 38 C.F.R. § 4.125 
(1990) stated that the nomenclature of DSM-III had been 
adopted by the Veterans Health Services and Research 
Administration of VA.  Consequently, it can be presumed that 
all determinations by VA medical professionals at that time 
were in accord with this nomenclature.

Next, the veteran has further contended that the RO should 
not have found that the September 1988 VA examination was 
inadequate, and that he should have been provided with an 
opportunity to contest that determination.  Implicit in this 
contention is the assertion that it was error for the 
additional evaluations of June 1989 to have been ordered.  
With respect to this allegation, the Board notes that the 
RO's determination that the September 1988 VA examination was 
inadequate was not a final determination by the RO on the 
veteran's claim for benefits.  Further, VA's authority to 
order examinations and reexaminations was codified in the 
regulations that were in effect at the time of the April 1991 
decision, specifically, 38 C.F.R. §§ 3.326 and 3.327 (1990), 
respectively.  Granted, the general provisions for 
reexaminations concern situations were the evidence indicated 
that there had been a material increase in disability since 
the last examination, or where the disability was likely to 
improve materially in the future: i.e. for disabilities that 
were already service connected; however, 38 C.F.R. § 3.327(d) 
(1990) provides that 

[t]he policy as to reexaminations will 
not be construed as modifying in any way 
the right of rating agencies to request 
such additional medical opinions, 
examinations, or periods of hospital 
observation as may be necessary to 
furnish complete evidence on which rating 
decisions will be based.

Moreover, the Board notes that the Veterans Claims Court in 
Colvin recognized the power of VA to order such additional 
evaluation if VA was of the opinion that the medical evidence 
of record was insufficient, or of doubtful weight or 
credibility.  See Colvin, 1 Vet. App. at 175.  Finally, to 
the extent the veteran has asserted that the additional 
evaluation of June 1989 should not have been ordered, the 
Board notes that this does not change the fact that the 
additional evaluations of June 1989 were ordered and 
conducted.  As such, the Board was obligated to consider this 
evidence at the time of the April 1991 decision.

Next, the veteran asserts several procedural matters as a 
basis of CUE in the April 1991 decision.  In essence, he 
alleged that VA failed to provide an adequate Statement of 
the Case, failed to issue a notice of the decision with his 
appellate and hearing rights, and that he was never given an 
opportunity for a personal hearing.  

Turning first to the assertion that the Statement of the Case 
was inadequate, the Board must disagree.  It is apparent from 
the record that the Statement of the Case dated in September 
1990 was sent to the veteran at his last known address.  
Moreover, a clear reading of the Statement of the Case 
indicates that he, and his service representative at the 
time, were given the correct laws and regulations, including 
those to establish basic service-connection, chronicity, and 
reasonable doubt.  In addition, the letter accompanying the 
Statement of the Case clearly outlined his due process rights 
to appeal.  Further, when he returned his substantive appeal, 
he specifically checked that he did not desire a personal 
hearing.  Therefore, there is every indication that the 
veteran was provided with all necessary information regarding 
his appellate rights.  Parenthetically, the Board also notes 
that at the time the Statement of the Case was issued, the 
veteran had participated in a personal hearing on another 
issue.  Thus, the Board can only assume that he was familiar 
with the hearing process.

Next, the veteran maintained that there was CUE in the April 
1991 decision because the Board failed to provide the 
required statutory reasons and bases for its rejecting the 
findings of the 1988 VA examination.  To the contrary, the 
Board stated that it places less probative weight on the 1988 
VA examination because of the "extensive and thorough 
[period] of observation and examination" as compared to the 
"equivocal diagnosis" provided in the 1988 VA examination.  
That the outcome of the April 1991 decision was not favorable 
to the veteran cannot form the basis of a CUE claim.  As 
noted above, the Board finds that the veteran's contentions 
amount to no more than a disagreement regarding how the Board 
weighed the September 1988 VA examination against the other 
evidence of record.  Such assertion is, by definition, not 
CUE.

It was well within the Board's jurisdiction to weigh and 
analyze all the evidence of record, both pro and con, and 
make such a determination.  The April 1991 Board decision 
was, therefore, consistent with and supported by the evidence 
then of record, and was made in accordance with the law then 
applicable to a claim for disability compensation based on 
direct or presumptive service connection.  Accordingly, the 
denial of service connection for PTSD was a reasonable 
exercise of adjudicatory judgment and did not involve clear 
and unmistakable error.

Next, to the extent that the veteran alleges that VA 
committed error in that it failed to evaluate the severity of 
his PTSD, and other disabilities noted at that time, these 
issues were not before the Board at the time of the April 
1991 decision.  The severity of the veteran's PTSD did not 
become an issue until he was already granted service 
connection.  Further, the record does not show that the 
veteran had perfected and or initiated any other appeals to 
the Board at the time of the April 1991 decision.  Thus, the 
Board did not have jurisdiction to address these issues.

To the extent that the veteran indicates that there were 
additional records from the June 1989 VA evaluation that 
should have been on file, the Board notes that 38 C.F.R. 
§ 20.1403(b)(2) states that such failure only constitutes CUE 
for decisions issued on or after July 21, 1992.  Moreover, 
the Board notes that this purported lack of VA medical 
records regarding the actual testing conducted in June 1989 
does not change the fact that the competent medical 
professionals who reviewed these tests concluded that they 
did not show that the veteran had PTSD.

The Board also finds that the veteran's allegations that the 
September 1998 VA examination was sufficient to resolve his 
claim, and that VA should not have relied upon the June 1989 
evaluation in denying his claim - as well as the specific 
examples cited in support thereof - constitute disagreement 
as to how the facts were weighed or evaluated.  The 
provisions of 38 C.F.R. § 20.1403(d) state that such 
allegations are not CUE.  Moreover, a review of the April 
1991 decision shows that the Board accurately noted and 
summarized the pertinent evidence then of record regarding 
the veteran's PTSD claim.  Thereafter, the Board determined 
that the June 1989 evaluation was entitled to more weight 
than the September 1988 VA examination, and gave reasons in 
support of that determination.  

As noted above, a valid claim of CUE must include specific 
allegations as to why the result of the challenged decision 
would have been manifestly different but for the error.  66 
Fed. Reg. 35,902-35,903 (July 10, 2001) (codified as amended 
at 38 C.F.R. § 20.1404(b)); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999).  In this case, the veteran has made no 
such arguments.  For the reasons stated above, the Board 
concludes, after review of the evidence of record, that the 
veteran has not set forth specific allegations of error, 
either of fact or law, which would warrant a finding of CUE 
in the April 1991 decision.  The contentions amount to a 
disagreement with the outcome of this decision.  The veteran 
has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.

Because the allegations advanced in the motion do not set 
forth clearly and specifically the alleged clear and 
unmistakable errors of fact or law in the Board decision, 
including how the result of the April 1991 Board decision 
would have been manifestly different but for the error, the 
motion for revision or reversal of the Board's April 1991 
decision based on CUE must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1403(d)(3) (2001), and 66 Fed. Reg. 
35,902-35,903 (July 10, 2001) (codified as amended at 38 
C.F.R. § 20.1404(b)).  In view of the fact that the veteran 
has failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to dismiss the veteran's 
motion for CUE.  The veteran is thus free at any time to 
resubmit a CUE claim with respect to the April 1991 Board 
decision.


ORDER

The motion for revision or reversal of the Board's April 1991 
decision based on CUE is dismissed without prejudice to 
refiling.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



